UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NAIM SAYODI, on behalf of themselves and all others :
similarly situated, et al.,                                            :
                                                                       :     18-CV-10989 (JMF)
                                    Plaintiffs,                        :
                                                                       :   MEMORANDUM OPINION
                  -v-                                                  :       AND ORDER
                                                                       :
HIGHGATE HOTELS, L.P., and KNICKERBOCKER                               :
HOTEL,                                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Upon review of the parties’ submissions, the Court dismisses Plaintiffs’ sole federal

claim with prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Docket

No. 24, at 7 (“Plaintiffs do not object to voluntary dismissal with prejudice of their single federal

claim, as they will receive all the relief they seek through pursuing the remaining seven causes of

action in state court.”). Zagano v. Fordham University, 900 F.2d 12 (2d Cir. 1990), the primary

case on which Defendants rely, is easily distinguished because it involved a dismissal motion

that was made after several pretrial conferences and the close of discovery, fewer than ten days

before trial was set to start. See id. at 14. Here, by contrast, Plaintiffs filed their notice of

dismissal before the Court had conducted any conferences, before discovery began, and indeed,

before Defendants had even answered the Complaint. See Docket No. 14-2 (notice of dismissal);

Docket No. 19 (answer). Under these circumstances, Plaintiffs were entitled to voluntarily

dismiss their sole federal claim — even without leave of Court. See Fed. R. Civ. P. 41(a)(1)(A).
       In light of the dismissal of Plaintiffs’ federal claim, only state-law claims remain. Given

the early stage of this case, the Court, in its discretion, declines to exercise supplemental

jurisdiction over those claims. See, e.g., Pac. Legwear, Inc. v. Sizemore, No. 16-CV-2064

(JMF), 2016 WL 2766664, at *2 (S.D.N.Y. May 11, 2016) (citing Tops Markets, Inc. v. Quality

Markets, Inc., 142 F.3d 90, 103 (2d Cir. 1998)). Accordingly, it remands this matter back to the

state court from which it was removed. See, e.g., Valencia ex rel. Franco v. Lee, 316 F.3d 299,

300-01 (2d Cir. 2003) (vacating and remanding with instructions “to remand the action to the

state court from which it was removed” because, among other things, “the federal claims asserted

by plaintiffs were abandoned at a relatively early stage of this case”).

       The Clerk of Court is directed to terminate Docket No. 13; to remand the matter back to

the New York Supreme Court, New York County; and to close the case. All conferences are

cancelled.


       SO ORDERED.

Dated: March 1, 2019                                  __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                            United States District Judge




                                                  2
